Title: Isaac Smith Sr. to John Adams, 27 February 1781
From: Smith, Isaac Sr.
To: Adams, John


     
      Boston Feby. 27th. 1781
     
     I wrote you a few days since by a ship which goes in Company with this of the success under Genl. Morgan in the Caralinions Over the famous Tarleton. Since which we have the Agreeable Advize of an Expedition of a 64 ship and 2 frigates part of the french fleet att Rd. Island, haveing been to Virginia in order to ketch Genl. Phillips and Arnold, which business they have compleated haveing saild from Rd. Island the 9th and returned the 24th with the Romulous a 44 gun and 2 sloops of Warr, of the british with 500 seamen prisoners. They distroyed the most of the transport, and brought of there stores. The Enemy got ashore, but as the Virginians had been under Arms before itts most likely they will be Obliged to surrender As they are deprived of every thing. Itts said to be a plan concerted by Congress and Genl. Washington and has Answered the happy effect. We cant but with gratfully Acknowledgments, Acknowledge the particular kind hand of heaven in the late successes Over the Enemy in the southern goverments. We have not got all the particulars as itt came but last Evening.—We hope in a post or two to have Advize from Virginia. The dispute between Virginia and Maryland About the land Affair is settled and Maryland delegates have signed the Confederacy.
     Itt is thought best that Vermont should be a seperate state and will or is Allready.—Mrs. Adams is well. Mrs. Smith has been confined to her Chamber a Month with a fever but through the goodness of god, is geting better.
     
      I am, Sr. Your Most hum. Servt.,
      Isaac Smith
     
     
      PS A french frigate is just arrived from france with a large sum of Money and the Marrs from Nantes, with a prize, something Valuable.—Do let my friend M. Hadshon know I received his of the 8th Novr. Yours by said Conveyance is forwarded to Mrs. Adams.
      Insted of 2 sloops of War, some Armed Transports with stores.
      The famous Capt. Paul Jones is Arrived att Phila.
     
    